Citation Nr: 1760629	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-07196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether currently diagnosed bilateral hearing loss disability was incurred during active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred during active duty.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

At the August 1965 service induction examination, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
0
--
15
LEFT
10
5
10
--
20

At the June 1967 service separation examination, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
-10
-10
-10
--
20
LEFT
-10
-10
-10
--
25

On VA examination in October 2012, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
55
65
65
LEFT
25
35
60
60
60

Speech discrimination scores were 92 percent for the right ear and 92 percent for the left ear.  The examiner indicated that the Veteran had sensorineural hearing loss in both ears.  The examiner noted that the Veteran had normal hearing on entrance and separation from service with no significant shift in hearing.  The examiner noted that the Veteran had a positive history of service noise exposure and post-service noise exposure through employment in a furniture factory and a yarn mill.  The examiner stated that research did not support late onset noise-induced hearing loss and opined that the Veteran's hearing loss was not as least as likely as not caused by or a result of his military service.

The Veteran submitted an uninterpreted graphic audiogram from a private audiologist in January 2013.  The audiologist remarked that the Veteran served in the Army from 1965 to 1967.  The audiologist noted that the Veteran was in the Infantry and served one year in combat in Vietnam.  The audiologist opined that it was as least as likely as not that the hearing loss was a result of noise exposure during service.

As an initial matter, the October 2012 VA audiological findings support the conclusion that the Veteran has bilateral hearing loss disability for VA compensation purposes, as the findings show an auditory threshold of 65 decibels for the right ear and 60 decibels for the left ear at 4000 Hertz.  38 C.F.R. § 3.385 (2017).

Therefore, the question to be decided is whether that hearing loss is associated with active duty.  With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma through exposure to gunfire.  Significantly, the Veteran's service personnel records show that the Veteran was a light weapons infantryman.  Additionally, he was awarded the Combat Action Ribbon, the Purple Heart, and the Vietnam Campaign Medal.  Based on that evidence, the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board finds that he likely experienced acoustic trauma during service.

With respect to whether there is a nexus or relationship between the current bilateral hearing loss disability and service, the Board acknowledges that the October 2012 VA examiner opined that it was less likely as not that the claimed hearing loss was related to service, due to the Veteran having normal hearing at separation.  However, minimal reasoning was given to support that opinion.  

It is important to note that the Board may not rely on a medical opinion that rejects a Veteran's lay history solely because it is not corroborated by medical records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing as that comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).
 
The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran is competent to describe in-service noise exposure and current difficulty hearing, and the Board finds that his assertions are credible.  Additionally, the January 2013 private audiologist associated the Veteran's diagnosed bilateral hearing loss with noise exposure experienced during active duty.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the current bilateral hearing loss disability cannot be disassociated from his in-service exposure to acoustic trauma.  The medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Therefore, reasonable doubt is resolved in favor of the Veteran in finding bilateral hearing loss related to service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a bilateral hearing loss disability is warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


